Citation Nr: 9932816	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-06 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.  

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (formally known as the United States 
Court of Veterans Appeal (hereinafter "the Court")) erred 
in adopting the "material evidence" test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 F.3d 
at 1363-64.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


FINDINGS OF FACT

1.  In November 1982, the RO issued a rating decision which 
confirmed its previous decision to deny the appellant's claim 
for service connection for the cause of the veteran's death.  
A substantive appeal was not filed.  

2.  Evidence added to the record since the November 1982 
confirmed rating action includes private medical statements 
from A.E.C., M.D., dated in June 1981 and in June 1997, and a 
History of the U.S.S. Liscome Bay.   

3.  This evidence is either cumulative or it does not bear 
directly and substantially upon the subject of whether there 
is medical evidence of a nexus between the veteran's death 
and the incurrence of a disease or injury in service, and; 
when considered alone or together with all of the evidence, 
both old and new, it has no significant effect upon the facts 
previously considered.  


CONCLUSIONS OF LAW

1.  The November 1982 rating decision, which confirmed the 
previous August 1981 denial of the appellant's claim for 
service connection for cause of the veteran's death, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).

2.  Evidence received since the unappealed November 1982 
rating decision is not new and material to reopen the claim 
for service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  VA regulations also provide that when a 
malignant tumor is manifested to a compensable degree within 
one year after service of 90 days or more, it may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.312 (1999).

In this appeal, the appellant is seeking to reopen her 
previously denied claim for entitlement to service connection 
for the cause of the veteran's death.  In an August 1981 
rating action, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  At that time, the RO stated that the 
veteran had recently died from multiple brain metastases due 
to carcinoma of the right lung with right pleural effusion, 
and that there was no evidence of record showing that the 
veteran's death was due to a service-connected disease or 
injury.  The Board observes that the appellant was provided 
notice of the decision and her appellate rights.  She filed a 
NOD in May 1982, and a Statement of the Case (SOC) was issued 
in July 1982.  The Board further observes that the appellant 
then submitted additional evidence, and in a November 1982 
rating action, the RO confirmed its previous decision and 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  In December 1982, a 
Supplemental Statement of the Case (SSOC) was issued.  
However, the Board notes that the appellant did not file a 
timely substantive appeal. 

The evidence of record at the time of the most recent 
unappealed rating, which was the November 1982 confirmed 
rating action, consisted of the veteran's service medical 
records, VA examinations dated in August 1947, September 
1949, September 1952, January 1956, and October 1958, a 
private medical statement from A.E.C., M.D., dated in 
February 1981, outpatient and inpatient treatment records 
from the VA Medical Center (VAMC) in Palo Alto and the 
Stanford University Hospital, from February 1980 to January 
1981 and from January 1981 to April 1981, and the veteran's 
Certificate of Death, dated in June 1981.  

The veteran's service medical records are negative for any 
complaints or findings of a lung disorder and/or any type of 
cancer.  The records reflect that in November 1943, the 
veteran was treated for first and second degree burns on his 
head (including eyes), neck, thorax, hands, legs, knees, and 
feet.  At that time, the veteran stated that he was a 
survivor of the U.S.S. Liscome Bay, which was torpedoed in 
action against the organized enemy, and he was rescued by the 
destroyer Hughes.  The records also reflect that in December 
1943, while the veteran was being treated for his burns at 
the U.S. Naval Hospital in Pearl Harbor, he underwent a 
physical examination.  At that time, the examination of his 
nose passages was negative, his throat examination was 
negative, and his lungs were clear with normal breath sounds 
throughout.  The records show that over the next few months, 
the veteran's burns were treated and he underwent skin 
grafts.  According to the records, in February 1944, the 
veteran's diagnosis was changed from multiple burns to "no 
disease."  The veteran's separation examination, dated in 
February 1945, shows that at that time, the veteran's chest 
x-ray was negative.   

In a May 1946 rating action, the RO granted the veteran's 
claims for service connection for psychoneurosis anxiety 
symptoms, and for service connection for multiple scars as a 
result of burns to the ankles, right shoulder, left eyelid, 
left thigh, and abdomen.  At that time, the RO assigned a 50 
percent disabling rating for the veteran's service-connected 
anxiety and a 10 percent disabling rating for his service-
connected scars.  

In August 1947, the veteran underwent a VA examination.  At 
that time, he stated that while he was aboard the Liscome 
Bay, the ship was torpedoed and there was a huge explosion.  
The veteran indicated that he was badly burned in the 
explosion.  According to the veteran, he was eventually 
rescued by a life raft, and he subsequently received medical 
attention for his burns.  The physical examination showed 
that the veteran's respiratory system was normal.  

In a September 1947 rating action, the RO reduced the 
veteran's disabling rating for his service-connected 
psychoneurosis, from 50 percent to 30 percent disabling.  At 
that time, the RO also increased the veteran's disabling 
rating for his service-connected scars from 10 percent to 30 
percent disabling.  

A VA examination was conducted in September 1949.  At that 
time, the physical examination showed that the veteran's 
respiratory system was normal.  

In September 1952, the veteran underwent a VA examination.  
At that time, he had an x-ray taken of his chest.  The 
examining physician noted that the chest x-ray was clear.  
Upon physical examination, the examiner noted that the 
veteran's respiratory system was normal.  

A VA examination was conducted in January 1956.  At that 
time, the examining physician stated that the veteran's chest 
x-ray was negative.  In addition, an x-ray was also taken of 
the veteran's skull.  The x-ray was interpreted as showing no 
evidence of fracture old or new, foreign body, increased 
intracranial pressure, or any other pathology.  The sella 
turcica was within normal limits.  In regards to the 
veteran's respiratory system, the examiner noted that there 
were no significant abnormalities

In a February 1956 rating action, the RO reduced the 
veteran's disabling rating for his service-connected 
psychoneurosis, from 30 percent to zero percent disabling.  
At that time, the RO also increased the veteran's disabling 
rating for his service-connected scars from 30 percent to 50 
percent disabling.  In addition, the RO granted the veteran's 
claim for service connection for varicose veins, and assigned 
a 10 percent disabling rating.  

In a June 1956 rating action, the RO recharacterized the 
veteran's service-connected scars and created two separate 
disabilities.  Accordingly, the RO assigned a 30 percent 
disabling rating for multiple scars as residuals of second 
and third degree burns to the anterior torso, arms, and legs.  
The RO also assigned a 30 percent disabling rating for 
severe, disfiguring scars which affected the ears and face.  

A VA examination was conducted in October 1958.  At that 
time, the veteran's chest x-ray was negative.  

A private medical statement from A.E.C., M.D., dated in 
February 1981, shows that at that time, Dr. C. indicated that 
in November 1979, the veteran had a node in the left side of 
his neck biopsied, and the results of the biopsy were 
interpreted as showing a metastic type carcinoma.  Dr. C. 
stated that it was thought that the original site of the 
tumor was most likely in the mediastinum.  According to Dr. 
C., the veteran underwent extensive radiation treatment and 
chemotherapy at the Stanford University Hospital, in 
connection with the VA hospital.  Dr. C. noted that recently, 
it was discovered that the veteran had a metastasis to the 
brain and was currently under treatment for that condition.  

Outpatient and inpatient treatment records from the Palo Alto 
VAMC and the Stanford University Hospital, from February 1980 
to January 1981, show that the veteran was hospitalized for 
five days in April 1980.  Upon his discharge, he was 
diagnosed with the following: (1) metastatic adenocarcinoma 
to the right mediastinum, right hilum and cervical lymph 
nodes, primary unknown, and (2) bilateral upper lobe 
infiltrates, consistent with radiation pneumonitis.  The 
records further reflect that in June 1980, the veteran 
received radiation treatment.  At that time, he was diagnosed 
with adenocarcinoma, presumably from lung, metastatic to 
mediastinal and supraclavicular nodes.  According to the 
records, in January 1981, the veteran was once again 
hospitalized.  Upon his discharge, he was diagnosed with the 
following: (1) adenocarcinoma of unknown primary, (2) 
metastatic disease to the mediastinum, hilum, left cervical 
lymph nodes, and (3) left occipital metastases.  

In an April 1981 rating action, the RO denied the veteran's 
claim for entitlement to service connection for 
adenocarcinoma.  At that time, the RO stated that the veteran 
was currently being treated for adenocarcinoma of unknown 
primary, with left occipital metastases, and that there was 
no evidence of record showing a relationship between the 
veteran's adenocarcinoma and his period of active service.  

In July 1981, the RO received the veteran's death 
certificate.  The certificate indicated that the veteran died 
on June 24, 1981 at the age of 56.  The cause of the 
veteran's death was multiple brain metastases of six months 
duration, due to carcinoma of the right lung of two years 
duration, with right pleural effusion.  

In July 1982, the RO received outpatient and inpatient 
treatment records from the Palo Alto VAMC and the Stanford 
University Hospital, from January to April 1981.  The records 
show intermittent treatment for the veteran's adenocarcinoma.  
According to the records, the veteran was hospitalized from 
February to March 1981.  Upon his discharge, he was diagnosed 
with the following: (1) multiple cavitating lung lesions 
presumably anaerobic, (2) adenocarcinoma of unknown primary, 
wide metastatic, status post irradiation, (3) congestive 
heart failure, and (4) depression.  

Based on the evidence on file at the time of the November 
1982 rating action, the RO confirmed its previous August 1981 
decision, which had denied the appellant's claim for service 
connection for the cause of the veteran's death.  These 
decisions were predicated on the findings that the service 
medical records did not reveal any indication of malignancy; 
that the post service records revealed that the veteran's 
cancer was noted more than 20 years after service; and that 
the medical evidence of record did not demonstrate that a 
service-connected disability caused or materially or 
substantially contributed to the cause of the veteran's 
death.  While a timely Notice of Disagreement was filed, and 
a Statement of the Case was issued, no timely Substantive 
Appeal was filed by the appellant, and her appeal was not 
completed.  As a result, the August 1981 and November 1982 
rating decisions are considered final for the purposes of 
this claim.  38 U.S.C.A. § 7105(b)(1), (c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103.

Because the RO previously denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death in rating decisions in August 1981, and in 
November 1982, and because she did not complete her appeal, 
the doctrine of finality applies as enunciated in 38 U.S.C.A. 
§ 7105(c).  Pursuant to 38 U.S.C.A. § 7105(c), a final 
decision by the RO may not thereafter be reopen and allowed.  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

The VA must review all of the evidence submitted since the 
last final disallowance, in this case the RO's November 1982 
rating decision, in order to determine whether the claims may 
be reopened on the basis of new and material evidence.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  Thus, the 
recently submitted evidence will be presumed credible for 
purposes of determining whether new and material evidence has 
been presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 
supra, and continues to be binding precedent).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The Court has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  See Evans v. Brown, 9 Vet. 
App. at 284; see also Hickson v. Brown, supra. (VA must 
review evidence since the last final disallowance).  
Accordingly, the Board notes that based on the evidence on 
file at the time of the November 1982 rating decision, the 
appellant had not established a well-grounded claim for 
service connection for the cause of the veteran's death, as 
there was no evidence of a medical nexus between the 
veteran's death and the incurrence of a disease or injury in 
service.  See Ramey v. Brown, 9 Vet. App. 40, 46 (1996) 
(citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)).  
Accordingly, the focus of the Board's inquiry in this regard 
is upon whether the record now reflects evidence of a medical 
nexus, which was lacking at the time of the November 1982 
rating decision.

The additional evidence associated with the claim subsequent 
to the November 1982 confirmed rating action includes private 
medical statements from Dr. A.E.C., dated in June 1981 and in 
June 1997, and a History of the U.S.S. Liscome Bay.

Turning first a History of the U.S.S. Liscome Bay, the Board 
notes that although the documents reflect that the ship was 
torpedoed by an enemy submarine in November 1943, and some of 
the carrier's planes were hurled into the sea surrounded by 
flaming oil, this documentary evidence is cumulative of 
evidence previously considered by the RO in 1982.  At the 
time the RO rendered its rating decisions in 1981 and 1982, 
the record contained the service medical records, which 
included the veteran's account of these exact circumstances 
that resulted in his service-connected residuals of burn 
injuries while engaged in combat on board the U.S.S. Liscome 
Bay.  Since the evidence that was before the RO in 1982 
suggested these same facts, the Board determines that this 
evidence is not new and does not provide a basis for 
reopening the appellant's claim.

Next, the private medical statement from Dr. C., dated in 
June 1981, shows that at that time, Dr. C. indicated that 
according to the veteran, he had a history of a malignancy 
which probably began in his chest, spread to his neck, and 
subsequently caused him to develop cranial metastases.  The 
veteran also stated that he had been undergoing chemotherapy 
and radiation.  Dr. C. noted that he currently treated the 
veteran for anorexia, secondary to his treatment, and 
dehydration.  However, this statement does not, when viewed 
in the aggregate, tend to indicate that the veteran's 
malignancy began during service, or that it is related to any 
incident of his active duty service.  Instead, the statement 
merely reflects the veteran's lay observation of his cancer, 
and the treatment provided by Dr. C. prior to the veteran's 
death.  Thus, this statement from Dr. C. sets forth no new 
facts or allegations that were not of record at the time the 
RO reviewed the appellant's claim in November 1982.  
Therefore, the Board determines that this statement is 
cumulative and is not new evidence within the meaning of 
38 C.F.R. § 3.156(a).

As for the private medical statement from Dr. C., dated in 
June 1997, this statement shows that at that time, Dr. C. 
indicated that he was the veteran's private physician from 
1959 to his death due to lung cancer in June 1981.  Dr. C. 
stated that according to the veteran, he had a history of 
receiving extensive burns to his body and extremities in 
November 1943.  The veteran reported that in November 1943, 
he was aboard the U.S.S. Liscome Bay when it was torpedoed, 
and he had to jump from the deck of the ship into burning oil 
on the surface of the water.  Dr. C. reported that the 
veteran was service-connected for his scars, as residuals of 
his burn injuries, and that he had not treated the veteran 
for his service-connected scars.  According to Dr. C., the 
veteran developed lung cancer in approximately 1980 and died 
of the disease in June 1981.  Dr. C. stated that in regards 
to what extent the inhalation of smoke and other irritating 
gases at the time of the veteran's in-service injury might 
have had on his susceptibility of lung cancer, it was 
impossible to say, but that it seemed possible that it might 
have been a factor.  

The Board recognizes that the appellant submitted a private 
medical statement from Dr. C., dated in June 1997, in support 
of her contentions.  As previously stated, in the June 1997 
statement, Dr. C. indicated that in regards to what extent 
the inhalation of smoke and other irritating gases at the 
time of the veteran's in-service injury might have had on his 
susceptibility of lung cancer, it was impossible to say, but 
that it seemed possible that it might have been a factor.  
While the Board acknowledges that the use of conditional 
language may be sufficient "nexus" evidence under certain 
circumstances, (Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Molloy v. Brown, 9 Vet. App. 513, 516 (1996); Watai 
v. Brown, 9 Vet. App. 441, 443 (1996); Lathan v. Brown, 7 
Vet. App. 359, 366 (1995) and Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998); as cited in Hicks v. West, 12 Vet. 
App. 90, 91 (1998)), the Board finds the opinion in this case 
to be speculative given that Dr. C.'s statement is 
essentially equivocal.  The Board observes that on the one 
hand, Dr. C. stated that it was impossible to furnish an 
opinion as to what extent the inhalation of smoke and other 
irritating gases at the time of the veteran's in-service 
injury might have had on his susceptibility of lung cancer, 
and on the other hand, Dr. C. indicated that it seemed 
possible that the veteran's ingestion of the above substances 
might have been a factor in his developing lung cancer.  
Moreover, the Board further notes that the Court has held 
that where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  In fact, the Court has held most 
recently in Bostain v. West, 11 Vet. App. 124 (1998) (citing 
Obert v. Brown, 5 Vet. App. 30 (1993)), that a medical 
opinion expressed in terms of "may," also implies "may or 
may not" and is too speculative to constitute evidence of a 
medical nexus.  See also Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Therefore, in light of above, the Board finds that 
while the June 1997 statement is new, it is not material 
evidence because it is speculative at best, and thus, when 
viewed in the aggregate, it has no significant effect upon 
the facts previously considered.  As such, this evidence 
cannot serve as the predicate to reopen the claim under 
38 U.S.C.A. § 5108.

One final matter bears examination with regard to the instant 
issue.  In addition to the clinical evidence submitted since 
the RO's November 1982 rating decision, the record contains a 
number of lay statements submitted by the appellant.  These 
are to the effect that, in her opinion, the veteran had to 
abandon his ship during service, after it was torpedoed, and 
that while he was in the water waiting to be rescued, he 
swallowed oil and burning fuel.  The appellant maintains that 
the substances that were ingested by the veteran caused him 
to later develop lung cancer.  She notes that the lung cancer 
eventually caused his death.  In the alternative, the 
appellant states that at the time of the torpedo explosion, 
the veteran suffered a shrapnel wound to his head.  According 
to the appellant, the shrapnel wound caused the veteran to 
later develop a brain tumor which ultimately caused his 
death.  These statements present an additional question of 
whether the appellant is competent to render an opinion 
regarding such a relationship.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also King v. Brown, 5. Vet. App. 
19, 21 (1993) (the truthfulness of a statement may not be 
presumed "when the fact asserted is beyond the competence of 
the person making the assertion").  While the appellant is 
competent to present lay evidence as to the events she 
observed, Falzone v. Brown, 8 Vet.App. 398, 405 (1995), her 
lay assumptions regarding the relationship between various 
events and the development of various medical disorders are 
outside the scope of her competence, and cannot serve as a 
basis for reopening the claim.  See also LeShore v. Brown, 8 
Vet.App. 406, 409 (1995) (citing Justus v. Principi, 3 
Vet.App. 510, 513 (1992) (Statements that are not competent 
are insufficient for purposes of reopening a claim)).

Because the evidence submitted since the RO rendered its 
November 1982 decision, when viewed either alone or in 
conjunction with the other evidence of record, does not tend 
to indicate that the veteran's fatal cancer had it onset 
during service, or to indicate that such a disease was 
manifested during the one-year presumptive period, or to 
indicate that the veteran's death is related any incident 
during his period of military service, it is merely 
cumulative and redundant, and has no significant effect upon 
the facts previously considered.  As such, it is not new and 
material as contemplated by 38 C.F.R. § 3.165(a), and 
provides no basis to reopen the claim of service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 5108.

The Board views its discussion as sufficient to inform the 
appellant of the requirements necessary to complete her 
application to reopen her claim.  See Grave v. Brown, 
8 Vet.App. 522 (1996).


ORDER

New and material evidence having not been submitted to the to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death, the appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

